   Case 4:18-cv-00123 Document 267-1 Filed on 01/21/20 in TXSD Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA, the            )
STATE OF TEXAS, the STATE OF COLORADO, )
the STATE OF INDIANA, the STATE OF IOWA, )
the STATE OF MINNESOTA, the STATE OF     )
NEW MEXICO, the STATE OF TENNESSEE,      )
the STATE OF WASHINGTON, ex rel. HICHEM )                Civil Action No. 4:18-cv-00123
CHIHI,                                   )
                                         )
                  Plaintiff-Relator,     )
                                         )
           v.                            )
                                         )
CATHOLIC HEALTH INITIATIVES, et al.      )
                                         )
                  Defendants.            )

                                         ORDER

       The Court having read and considered CHI Defendants’ Motion for leave to File their

Reply in Support of their Corrected Motion to Strike Paragraphs 114-120 of the First Amended

Complaint and Second Amended Complaint Under Seal (“Motion for Leave”), and finding good

cause therein, HEREBY GRANTS CHI Defendants’ Motion for Leave.

       It is so ORDERED.

       Signed on _________________, at Houston, Texas.




                                          Hon. Charles Eskridge
                                          United States District Judge
